

Exhibit 10.26

June 30, 2015
ROCK-TENN COMPANY
504 Thrasher Street
Norcross, Georgia


MEADWESTVACO CORPORATION
501 South 5th Street
Richmond, Virginia 23219-0501





Dr. Robert K. Beckler
501 South 5th Street
Richmond, Virginia 23219-0501
Dear Dr. Beckler:
Effective as of the date of this letter agreement, your Amended and Restated
Employment Agreement, by and between MWV and you, dated as of March 3, 2014 (the
“CIC Agreement”), shall be amended such that clause (i) of the second to last
sentence of Section 5(d) is deleted in its entirety and replaced with the
following clause: “(i) the Executive shall give the Company the Notice of
Termination not more than 60 days following the event giving rise to the
Executive’s Good Reason termination, and”. For the avoidance of doubt, all other
terms and conditions of the CIC Agreement remain in full force and effect.


MEADWESTVACO CORPORATION
By: /s/ John A. Luke, Jr.        
Name: John A. Luke, Jr.
Title: Chairman and Chief Executive Officer




ROCK-TENN COMPANY
By:     /s/ Robert B. McIntosh    
Name: Robert B. McIntosh
Title: Executive Vice President,
General Counsel and Secretary




Agreed and Acknowledged




/s/ Robert K. Beckler            
Robert K. Beckler

    

